Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 22, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146235                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 146235
                                                                   COA: 301706
                                                                   Cass CC: 09-010252-FC
  JOEL ALEXZANDER GOMEZ,
           Defendant-Appellant.

  ____________________________________/

        On order of the Court, the application for leave to appeal the September 20, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 22, 2013                        _________________________________________
           h0515                                                              Clerk